Let me begin by offering my heartiest congratulations to Foreign Minister Lajčák on assuming the presidency of the General Assembly at its seventy-second session. For those of us fortunate enough to represent our nations as Foreign Minister, it is a particularly happy event that one of us has this honour.
I addressed the Assembly last year as well (see A/71/PV.22). This year has seen much change both in the Assembly and the world it represents. We have a new Secretary-General at the United Nations who is determined to prepare and strengthen the United Nations to meet the challenges of the twenty-first century. We welcome his efforts and see in him a leader who can give practical shape to a vision.
Our world today is trapped in a deluge of troubles of which the most dangerous is surely the relentless rise of violence. The evil of terrorism and the ideas that provoke it are spreading like wildfire. Climate change stares us in the face, and its threat is growing. Maritime security is an increasing worry. For many compelling and terrible reasons, people are leaving the psychological, cultural and economic comfort of their homes to seek refuge on distant shores, giving rise to global anxiety. A large part of the world’s population still suffers from hunger and poverty. Young people are beginning to lose hope as they confront unemployment. Women, historically the victims of discrimination, are demanding what they should have — gender empowerment. The danger of nuclear proliferation is back in the headlines. Cybersecurity has become a source of deep insecurity.
In 2015, we set ourselves the target date of 2030 for finding solutions to many of the challenges on our agenda. Two of those years have already passed. Surely it is already time to ask how much has happened. If complacency ends up defining the next 13 years, we will be in danger of losing control. We need a sense of urgency, as well as unshakable fortitude, if we are to take the decisions that can avert catastrophe. I am pleased that India has displayed the courage and leadership needed to take such tough decisions and launch its interlinked process of sustainable development.
My Government’s most important priority is the complete eradication of poverty, and there are two ways of addressing that curse. The traditional method is through incremental levels of aid and hand-holding, but our Prime Minister Narendra Modi has chosen the more radical route, through economic empowerment. The poor are not helpless; we have merely denied them opportunity. We are eliminating poverty by investing in the poor. We are turning them from job-seekers into job-providers. All of our economic programmes have one main purpose — empowering the poor. Jan Dhan, Mudra, Ujjwala, Skill India, Digital India, Clean India, Start-Up India, Stand-Up India — describing them all would take more time than I have at my disposal. I shall therefore dwell only on three core programmes.
The Jan Dhan plan must surely count as the world’s largest financial inclusion scheme. Those who had no money were able to open bank accounts with no balance. No other country in the world has enabled even those with no money to have a bank account and passbook. That impossibility has now become possible in India. At least 300 million Indians — almost the equivalent of the population of the United States — who had never crossed the threshold of a bank now have bank accounts. That was, understandably, not easy to complete in three years, but our banks have achieved that visionary goal set by our Prime Minister. While some have still to be included, the target has been set. Every Indian family will have a bank account.
Mudra Yojana has enabled the Government to fund the unfunded. Today, through Mudra, people who had never dreamt that bank credit could be an option for them are getting soft loans without collateral to begin micro-businesses. I am particularly pleased to be able to say that 70 per cent of those loans have gone to women. Unemployment spreads despair. Through Skill India, Start-Up India and Stand-Up India, poor and middle-class youth are being trained to match their talents with bank credit and become self-employed as small-scale entrepreneurs.
Ujjwala is one of the Government’s signature schemes. Poor women who had to work hard in the kitchen were sometimes left blinded by the smoke from their stoves. The poor are being provided with free gas cylinders so that women do not have to suffer the dangerous consequences of wood-fired kitchens. Uniquely, gender emancipation is at the creative core of that programme.
Demonetization was a courageous decision to challenge the black money that disappeared from circulation and was one of the by-products of corruption. India has now also passed legislation for a goods and services tax under which there is one tax throughout the country, without the disorganized and punishing system of multiple taxes under different categories in different parts of the country. Our Save the Girl, Educate the Girl campaign is reducing gender inequality. Our Clean India programme is generating what can only be described as a revolutionary change in social attitudes and habits.
At this point, I would like to note that nations with rising capabilities can generate these kinds of change, but the developed world must become an active partner in helping vulnerable countries that are still mired in stagnant poverty to reach the Sustainable Development Goals (SDGs) horizon by 2030. That is why the principle of global partnership was included in the SDGs. I am happy to report that this year India has launched an India-United Nations Development Partnership Fund.
Regrettably, while we are fully engaged in fighting poverty, our neighbour Pakistan seems to be engaged only in fighting us. On Thursday, from this rostrum, Pakistan’s Prime Minister Shahid Khaqan Abbasi wasted rather too much of his speech (see A/72/PV.14) complaining about us, accusing India of State-sponsored terrorism and violations of human rights. Those listening had only one comment to make — “Look who is talking.” The country that has been the world’s greatest exporter of havoc, death and inhumanity has become a champion of hypocrisy by preaching about humanity and human rights from this rostrum.
Pakistan’s Prime Minister claimed that his nation’s founder, Muhammad Ali Jinnah, bequeathed a foreign policy based on peace and friendship. I would like to remind him that while it remains open to question whether Mr. Jinnah actually advocated such principles, what is beyond doubt is that from the moment India’s Prime Minister Modi took his oath of office, he has extended the hand of peace and friendship, and Pakistan’s Prime Minister must answer why his nation has spurned that offer. Prime Minister Abbasi recalled old decisions that have long been overtaken by events, but his memory conveniently failed him where it matters. He has forgotten that under the Simla Agreement and the Lahore Declaration, India and Pakistan resolved to settle all outstanding disputes and issues bilaterally. The reality is that Pakistan’s politicians remember everything but conveniently manipulate those memories. They are masters at forgetting facts that undermine their version of events.
Pakistan’s Prime Minister spoke of a comprehensive dialogue between our two countries. I would like to remind him that on 9 December 2015, when I was in Islamabad for the Heart of Asia Ministerial Conference, a decision was made by his leader, Mian Nawaz Sharif, then still Prime Minister, to renew dialogue between us through what he called a comprehensive bilateral dialogue. The word “bilateral” was used consciously to remove any confusion or doubt about the fact that the proposed talks would be between our two nations and only our two nations, without any third party present. Mr. Abbasi must answer why that proposal withered, because Pakistan is responsible for aborting that peace process.
I would just like to ask Pakistan’s politicians why it is that although India and Pakistan became free within hours of each other, today India is recognized as an information-technology super-Power and Pakistan only as a pre-eminent exporter of terrorism? Have they ever thought about what the reason for that might be?
There is only one reason for it. India has risen despite being the principal destination for Pakistan’s nefarious export of terrorism. There have been many Governments under many parties during the 70 years of Indian freedom, because India has maintained its democracy. Every Government has done its bit for India’s development. We have marched ahead consistently, without pause, creating integrated management systems, education and technology services and AIMS foundations in education, health, space and the entire range of human welfare. We have established scientific and technical institutions that are the pride of the world.
But what has Pakistan offered the world or, indeed, its own people, apart from terrorism? We have produced scholars, doctors, engineers and scientists. It has produced terrorists and terrorist camps — Lashkar-e-Tayyiba, Jaish-e-Mohammed, Hizbul Mujahideen and the Haqqani Network. What has Pakistan created? It has created terrorists and jihadists. Doctors save people from death; terrorists send them to their death. Pakistan’s terrorist organizations are not only attacking India, they are also affecting two of our neighbours, Afghanistan and Bangladesh.
In the history of the General Assembly, it may be a first that a country has asked for a right of reply in order to respond to the statements of three different countries. Does that simple fact not illustrate the reality of Pakistan’s actions? If Pakistan had spent on development what it has spent on developing terror, both it and the world would be safer and better off today.
Terrorism is at the very top of the list of problems to which the United Nations is searching for solutions. We are the oldest victim of this terrible, even traumatic terrorism. When we first began pointing to this menace, many of the world’s great Powers dismissed it as a law-and-order issue. Now they know better. The question is what we do about it. We must all look within ourselves and ask whether the action we are taking even approaches the level of our talk about it. In bilateral and multilateral discussions we all condemn this evil and piously declare our determination to fight it. The truth is that these statements have become rituals. The fact is that when we are required to fight and destroy this enemy, the self-interest of some makes them duplicitous. That has been going on for years.
Although India had proposed a comprehensive convention on international terrorism as early as 1996, two decades later the United Nations has not been able to agree on a definition of terrorism. If we cannot agree on a definition of our enemy, how can we fight together? If we continue to differentiate between good terrorists and bad, how can we fight together? If even the Security Council cannot agree on the listing of terrorists, how can we fight together?
In all sincerity, I would like to ask the Assembly, through you, Madam, to stop seeing this evil with self- defeating, indeed meaningless nuance. Evil is evil. Let us accept that terrorism is an existential danger to humankind. There is absolutely no justification for such barbaric violence. Let us display our new commitment by reaching an agreement on a comprehensive convention on international terrorism this year.
I have identified climate change as one of the significant dangers to our existence. India has already said that it is deeply committed to the Paris Climate Change Agreement. That is not because we are afraid of any Power, influenced by friend or foe or tempted by some imagined greed. It is an outcome of a philosophy that is at least 5,000 years old. Our Prime Minister has, on his personal initiative, launched the International Solar Alliance as witness to our abiding commitment to this cause.
When we talk of world peace, we mean peace not only among human beings but also with nature. We understand that human nature is sometimes inimical to nature, but we would like to amend human nature when it tends in the wrong directions. When we inflict our greed on nature, nature sometimes explodes. We must learn to live with the imperatives, cycles and creative urges of nature. In that lies our own salvation.
We have just witnessed hurricanes and earthquakes, rains that inundate and storms that terrify. That is not mere coincidence. Through Hurricane Harvey, Nature sent its warning to the world even before the world’s leaders gathered at the United Nations in New York. After our gathering had already begun, an earthquake struck Mexico and a hurricane landed in Dominica. We must understand that this requires more serious action, not more talk. The countries of the developed world must listen more carefully than others, because they have more capacities than others. The developed world must help the less fortunate through technology transfer and Green Climate Fund financing. That is the only way to safeguard future generations.
We have been discussing turmoil and change around the world, but the one Organization created to address world affairs is beset by its own problems. It seems to believe that there is no need for it to make changes in the precepts and perceptions that brought about its birth. On 18 September, I participated in a meeting in New York on United Nations reform and witnessed a clear desire for change and action. But I should also remind the Assembly that at the 2005 World Summit there was a consensus that reforming the Security Council as soon as possible was an essential element of our overall effort to reform the United Nations. Efforts to conduct text-based negotiations on reforming and expanding the Security Council were initiated during last year’s session, and more than 160 nations expressed support for them. If we are serious, the least we can do is to produce one text that can be the basis for negotiation. I hope that under the enlightened leadership of the new President of the General Assembly this will become a priority. If it does, that will be a significant achievement.
We also have high expectations of the new Secretary- General. If he wants to reform the Organization’s peace and security architecture, he will also have to address the reforms related to United Nations peacekeeping that have long been demanded. Without such improvements, it will be impossible for him to achieve that goal.
There is no shortage of issues and problems that should be acknowledged from this rostrum. But time is not always on the side of those who would like to raise issues and problems in the interests of a better, more peaceful and progressive future. The issues that the President of the General Assembly has chosen are relevant to the Charter of the United Nations as well as to the ancient traditions of my land. My country’s culture and thought have been shaped by a history and philosophy that believes in peace as humankind’s only rational and practical objective. We truly believe that the world is one family, and we hope that every member of this family deserves that elixir of life that is happiness.
Let me end by reciting a verse that is a synthesis of our thought: “May all be happy; may all be healthy; may all see what is good; may all be free from suffering”.